DETAILED ACTION
This action is responsive to the request for reconsideration containing pending claims, 21-40, received 24 November 2021 and the terminal disclaimer 30 November 2021. Claims 21-40 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “receiving, at the evaluator engine, a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information; mapping the hardware information to the KPI information based on the VNF operating on the physical device” as stated in claims 21, 28 and 35. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. The closes prior art of record, Tahhan et al (US 20190394081 A1, hereafter referred to as Tahhan) teaches receiving KPI information relating to a virtual network function in a distributed network (Tahhan [0061, 0081, 0103]); receiving a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information (Tahhan [0150, 0144, 0103, 0094], using the KPI information and hardware information to automatically perform a remedial action in the distributed network (Tahan [0089, 0094]). However, Tahhan does not explicitly teach “mapping the hardware information to the KPI information based on the VNF operating on the physical device” (Tahhan [0144, 0150] discloses mapping hardware information based on the VNF .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

SHEAN TOKUTA
Primary Examiner
Art Unit 2446


/SHEAN TOKUTA/Primary Examiner, Art Unit 2446